Citation Nr: 1412520	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, Arkansas


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical services rendered in connection with treatment received at Skaggs Regional Medical Center/Community Health Center on May 9, 2010.  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 determination of the Consolidated Fee Unit (CFU) of VISN 16: South Central VA Health Care Network that denied the claim for payment of unauthorized medical services rendered in connection with treatment received at Skaggs Regional Medical Center/Community Health Center on May 9, 2010.


FINDING OF FACT

Unauthorized medical services rendered at Skaggs Regional Medical Center/Community Health Center on May 9, 2010, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Skaggs Regional Medical Center/Community Health Center on May 9, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.102, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court further determined that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions. As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable. 

The provisions of Chapter 17 of the 38 U.S.C. and  38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132 . VA complied with these provisions in this case.  

An August 2011 letter informing the Veteran of the decision on reconsideration of his claim notified him that the claim was denied because an emergency had not been shown.  Although brief, the Veteran's subsequent comments have been responsive, and he can reasonably be expected to understand what is needed.  Medrano v. Nicholson, 21 Vet. App. 165 (2007).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.   All records pertaining to the treatment at issue have been obtained, as have the VA MAS records pertaining to the incident.  Consequently, the duty to notify and assist has been met.

II.  Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at Skaggs Regional Medical Center/Community Health Center on May 9, 2010.  

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2013) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  Where, as in this case, the Veteran is rated permanently and totally disabled due to service-connected disabilities, entitlement can be established under either law.  The claim in this case was denied because the CFU found that a medical emergency was not present.  Under both statutes, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Here, the Board finds that VA facilities were not feasibly available, because the VA CBOC located nearby was closed on the day of treatment, which was a Sunday.  The sole remaining criterion at issue is whether "a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health."  38 U.S.C.A. §§ 1725, 1728(a); 38 C.F.R. §§ 17.120, 17.1002.




The conditions for an emergency are defined as follows:  

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The Veteran contends that his ER visit on May 9, 2010, was due to an emergency.  In his February 2011 notice of disagreement, the Veteran said that while fishing he smashed his thumb against a metal dock and his boat, cutting through the nerves to the bone, and resulting in profuse bleeding.  He called the VA in Fayetteville when he got home, and was advised to go to the nearest ER to stabilize and stitch his thumb back together, then to make an appointment with VA for any follow-up work.  

VA MAS records show that on May 8, 2010, the Veteran indeed was treated in the Skaggs ER for an open fracture to the left hand/thumb.  However, this was the day before the medical expenses at issue were incurred.  Concerning the May 8, 2010, Skaggs ER treatment, VA was notified within 72 hours, and accepted responsibility for the payment.  The Veteran has not been charged with any expenses incurred on May 8, 2010, when the actual injury to his left hand occurred.  

The following day, on May 9, 2010, records from Skaggs show that he was seen again, because his splint needed readjustment.  When seen in triage, his chief complaint was left upper extremity pain.  It was noted that the injury occurred the previous day, and his pain level was now 4/10.  He needed the splint redone.  When medically evaluated, his chief complaint was that he was there for wound recheck.  He had been treated in the emergency department the previous day with a laceration repair.  Antibiotics had been given as well.  He complained that the splint was not fitting well.  He did not have any fever.  He was alert and oriented, and in no acute distress.  He walked to his room.  The extremities exhibited normal range of motion.  There was no upper extremity edema, and skin was warm and dry.  His wound was cleaned and dressing and splint were applied.  His condition at departure was unchanged.  He was discharged home, ambulatory, and driving a private vehicle.  He was advised to follow up with an orthopedic surgeon.  

When he contacted MAS in February 2011 concerning his bill for the May 9, 2010, treatment, the Veteran said he did not go in on May 9, 2010.  However, the records from Skaggs for that day contain many specific findings, and describe the treatment provided, whereas the Veteran has not submitted any evidence or explanation in support of his assertion.  

The Veteran states that he was told by the VA clinic in Branson, Missouri, that he needed to have a VA orthopedic surgeon check for further damage and remove the stitches.  The closest orthopedic VA doctor was in Fayetteville, Arkansas, 100 miles from his home in Kimberling City, Missouri.  He nevertheless followed up twice with the doctor in Fayetteville.  He feels that the bill for $150 from Skaggs ER should be paid by VA since he followed their instructions to go to the ER and then used VA doctors for follow-up.  

However, as noted above, when told by VA to go the ER, this was for his initial injury on May 8, 2010.  There is no record of his having contacted VA prior to the May 9, 2010, Skaggs ER visit, or within 72 hours thereafter.  Additionally, his general compliance with VA instructions concerning where to receive treatment, although undoubtedly saving him money, does not render VA liable in the rare situation where he does not comply with the legal requirements.  

In his September 2011 substantive appeal, the Veteran said that his hand condition was an emergency.  The VA in Branson told him to "go to emergency room."  He said that the Branson VA clinic does not take emergencies.  He was bleeding so badly that he could not drive the 1 1/2 hours to Mt. Vernon [apparently the next-closest VA facility].  The Veteran said that the doctor at the Skaggs ER said, on May 9, 2010, that it was an emergency, and that he wrote this on the report.  He said he had lost all feeling in the thumb.  

However, the records provided by Skaggs Regional Medical Center/Community Health Center of the treatment on May 9, 2010, did not include any statement that the condition was perceived as an emergency.  When seen in triage, his chief complaint was left upper extremity pain.  It was noted that the injury occurred the previous day, and his pain level was now 4/10.  He needed the splint redone.  When medically evaluated, his chief complaint was that he was there for wound recheck.  He had been treated in the emergency department the previous day with a laceration repair.  Antibiotics had been given as well.  He complained that the splint was not fitting well.  He did not have any fever.  He was alert and oriented, and in no acute distress.  He walked to his room.  The extremities exhibited normal range of motion.  There was no upper extremity edema, and skin was warm and dry.  His wound was cleaned and dressing and splint were applied.  His condition at departure was unchanged.  He was discharged home, ambulatory, and driving a private vehicle.  He was advised to follow up with an orthopedic surgeon.  

Although the Veteran's wound caused some discomfort when seen on May 9, 2010, his complaints about the splint were not of a type that a prudent person would have considered a life-threatening situation, nor does the medical evidence indicate that the Veteran at the time considered it a life-threatening situation.  He has not, in fact, specifically identified any reason as why he might have thought that the May 9 treatment was an emergency.  All of his contentions concerning the existence of an emergency have referred to the pain and bleeding which occurred with previous day, on May 8, 2010.  Thus, neither the medical evidence nor the Veteran's statements indicate that, on May 9, the day after the actual injury, he believed that the absence of immediate medical attention would place his health in serious jeopardy, cause serious impairment to bodily functions, or cause serious dysfunction of any bodily organ or part if not treated immediately.  

Thus, the prudent layperson standard for a medical emergency has not been met for May 9, 2010, the day after the Veteran injured his left hand and received emergent treatment.  On May 9, 2010, the Veteran sought treatment because his splint was bothering him, and the evidence shows that an actual emergency was not present, nor was the prudent layperson standard for an emergency met.  Additionally, prior authorization (i.e., within 72 hours of treatment) was not sought.  See 38 C.F.R. §§ 17.52, 17.54.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Reimbursement or payment for unauthorized medical services rendered at Skaggs Regional Medical Center/Community Health Center on May 9, 2010, is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


